Case 1:18-cv-02032-CFC-CJB Document 222 Filed 10/08/20 Page 1 of 2 PageID #: 102368




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,
    PAR STERILE PRODUCTS, LLC, and
    ENDO PAR INNOVATION COMPANY, LLC,
                                                               C.A. No.: 18-cv-2032-CFC-CJB
            Plaintiffs,
            v.                                                 (Consolidated)

    AMNEAL PHARMACEUTICALS OF NEW
    YORK, LLC, et al.

            Defendants.

                            JOINT MOTION FOR TELECONFERENCE
                              TO RESOLVE DISCOVERY DISPUTE

           Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

   Company, LLC and Defendants Amneal Pharmaceuticals of New York, LLC, Amneal

   Biosciences LLC, Amneal Pharmaceuticals Pvt. Ltd., and Amneal EU, Limited respectfully

   move this Court to schedule a teleconference to address an outstanding dispute regarding

   discovery matters.

           As a result of a previous communication with Chambers, the parties will provide

   submissions and present their respective positions consistent with the Court’s prior order

   regarding this dispute during a teleconference on November 16, 2020 at 1:00 p.m. with counsel

   for Plaintiffs to provide the dial-in information for the call.



    Dated: October 8, 2020                              Respectfully submitted,

    FARNAN LLP                                          YOUNG CONAWAY STARGATT
                                                        & TAYLOR, LLP

    /s/ Brian E. Farnan                                 /s/ Anne Shea Gaza
    Brian E. Farnan (Bar No. 4089)                      Anne Shea Gaza (Bar No. 4093)
    Michael J. Farnan (Bar No. 5165)                    Robert M. Vrana (Bar No. 5666)
Case 1:18-cv-02032-CFC-CJB Document 222 Filed 10/08/20 Page 2 of 2 PageID #: 102369




    919 N. Market St., 12th Floor         Rodney Square
    Wilmington, DE 19801                  1000 North King Street
    Telephone: (302) 777-0300             Wilmington, DE 19801
    Fax: (302) 777-0301                   (302) 571-6600
    bfarnan@farnanlaw.com                 agaza@ycst.com
    mfarnan@farnanlaw.com                 rvrana@ycst.com

                                          Counsel for Defendants Amneal
                                          Pharmaceuticals of New York, LLC, Amneal
                                          Biosciences LLC, Amneal Pharmaceuticals
                                          Pvt. Ltd., and Amneal EU, Limited
